DETAILED ACTION
	Applicant’s after final response of January 6, 2022 has been fully considered.  Claim 1 is amended.  Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0141378).
Regarding claims 1-3, Park et al. teaches a tire using a rubber composition for tire treads (¶117) wherein the rubber composition comprises a rubber component comprising 5 to 10 parts by weight of natural rubber, 40-70 parts by weight of styrene butadiene rubber, and 20-50 parts by weight of polybutadiene rubber (¶29), 65 to 100 parts by weight of silica (¶47), 5 to 20 parts by weight of carbon black (¶51), a silane coupling agent (¶53), 10 to 60 parts by weight of natural oil (¶74), sulfur and a vulcanization accelerator (¶76-78, 81).  Specifically, Example 1 in Table 1 uses 20 parts by weight of natural oil.  
Park et al. does not teach the amount of silica with sufficient specificity as it uses 90 parts of silica in the examples.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an amount of silica of from 65 to 80 parts by weight in the rubber composition, as taught by Park et al., and would have been motivated to do so because Park et al. teaches that this amount of silica is suitable for use in the disclosed invention.

Regarding claim 4, Park et al. teaches that the styrene butadiene rubber has a styrene content of 20 to 50% by weight and a vinyl content of 10 to 40% by weight (¶32).  These disclosed ranges overlap the claimed ranges of a styrene content of 25 to 40% by mass and a vinyl content of 40 to 55% by mass.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a styrene butadiene with a styrene content of 25 to 40% by weight and a vinyl content of 40% by weight in the composition, and would have been motivated to do so because Park et al. teaches that these amounts are suitable for use in the disclosed invention.
Regarding claim 6, the tire being a tire used in cold weather or in all seasons is an intended use of the tire.  A claim containing a "recitation with respect to the manner in which a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2114 II.  In this case, the prior art teaches all of the structural limitations (compositional components and amounts) of the claimed apparatus (the tire).  Therefore, this intended use does not differentiate the claimed tire from that of the prior art.  Additionally, because the tire of the prior art possesses all of the claimed components in the claimed amounts, it is capable of being used in cold weather and in all seasons.
Regarding claim 7, Park et al. teaches that the carbon black has a nitrogen adsorption specific surface area of 140 m2/g (Table 1).
Regarding claim 8, Park et al. teaches that the silica has a nitrogen adsorption specific surface area of 175 m2/g (Table 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0141378) as applied to claim 1 above, and further in view of Kato et al. (US 2016/0355057).
Regarding claim 5, Park et al. teaches the limitations of claim 1 as set forth above.  Park et al. does not teach that the polybutadiene rubber is modified.  However, Kato et al. teaches a rubber composition for a tire comprising styrene butadiene rubber and a polybutadiene rubber that is modified (Table 2; ¶24, 65).  Park et al. and Kato et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to modify, as taught by Kato et al., the polybutadiene rubber, as taught by Park et al., and would have been motivated to do so in order to produce a pneumatic tire that has both excellent heat build-up reduction properties and good wet skid performance (¶25).

Response to Arguments
Applicant’s arguments, see pages 4-6, filed January 6, 2022, with respect to the rejection(s) of claims 1-3 and 6-8 under 35 U.S.C. 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103 over Park et al. (US 2018/0141378) for claims 1-4 and 6-8 and Park et al. (US 2018/0141378) in further view of Kato et al. (US 2016/0355057) for claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767